Electronically Filed
                                                        Supreme Court
                                                        SCWC-11-0000317
                                                        27-DEC-2013
                                                        11:32 AM



                          SCWC-11-0000317

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               ERIC J. MINTON and RICHARD M. STANLEY,
                 Petitioners/Plaintiffs-Appellants,

                                vs.

                SIDNEY A. QUINTAL, JOHN C. FUHRMANN,
                     CITY AND COUNTY OF HONOLULU,
                  Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-11-0000317; CIV. NO. 07-1-2354)

                       ORDER OF CORRECTION
      (By: Recktenwald, C.J., Nakayama, and Pollack, JJ.,
   Circuit Judge Castagnetti, in place of Acoba J., recused,
   and Circuit Judge Kim, in place of McKenna, J., recused)

          IT IS HEREBY ORDERED that the Opinion of the Court,

filed on December 13, 2013, is corrected as follows:

          1.   On page 9, line 15:

          Insert quotation marks around the word “drops” and add

“(sic)” so that as corrected the line reads:   a person who moves

the “drops” (sic) in the concert hall.

          2.   On page 65, line 8:

          Delete “§”
           The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of these

changes.

           DATED: Honolulu, Hawai#i, December 27, 2013.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Richard W. Pollack

                               /s/ Jeannette H. Castagnetti

                               /s/ Glenn J. Kim




                                 2